Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19         PageID.1   Page 1 of 20




                         UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN

KEVIN KELLIHER,
an individual,

            Plaintiff,                             Case No. 19- 19-13316
                                                   Hon.
vs.

DXC TECHNOLOGY SERVICES, LLC
a Domestic Limited Liability Company, and
ANURADHA BALASUBRAMANIAM,
a foreign individual,

            Defendants.

 DILLON & DILLON, P.L.C.
 Paul J. Dillon (P46913)
 Attorney for Plaintiffs
 9429 S. Main Street
 Plymouth, MI 48170
 (734) 455-9000
 pjdillon@ddplc.net

                                  COMPLAINT

      Plaintiff, KEVIN KELLIHER, by and through his attorneys, DILLON &

DILLON, P.L.C., hereby makes the following Complaint:

                                 JURISDICTION

      1.    Plaintiff KEVIN KELLIHER (“Plaintiff” or “KELLIHER”) was, at all

times relevant to this Complaint, a resident of the County of Genesee, State of


                                         1
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19           PageID.2   Page 2 of 20




Michigan.

      2.     Defendant DXC TECHNOLOGY SERVICES LLC (“Defendant

Company” or “DXC”) is a limited liability company incorporated in the state of

Delaware, with its headquarters in Tysons, Virginia. At all times relevant to this

Complaint, DXC maintained an office in Auburn Hills, Oakland County,

Michigan.

      3.     Defendant ANURADHA BALASUBRAMANIAM (“Defendant

Supervisor” or “BALASUBRAMANIAM”) was, at all times relevant to this

Complaint, the individual employed by DXC with direct supervisory authority over

Plaintiff, including the authority to evaluate, promote, transfer, demote and/or

otherwise discipline Plaintiff. BALASUBRAMANIAM has a work address of

DXC Technology, HP Avenue 39/40, Electronic City Hosur Road, Bangalore

560100, India. However, BALASUBRAMANIAM travels to DXC’s Auburn Hills

facility from time to time to perform her job functions, including the supervision

and management of personnel in Michigan and in the United States. Otherwise,

from her location in India, BALASUBRAMANIAM regularly supervises and

effects the job performances of numerous persons within Michigan and within the

United States, including Plaintiff.

      4.     The amount in controversy exceeds the sum of Seventy-Five

Thousand Dollars ($75,000) exclusive of interest and costs.
                                          2
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19         PageID.3    Page 3 of 20




       5.    This Court has jurisdiction of the federal claims asserted herein

pursuant to 28 USC 1331. This Court has supplemental jurisdiction over the claims

arising under the law of the State of Michigan pursuant to 28 USC 1367 and the

principles of pendent jurisdiction.

       6.    The unlawful employment practices complained of in this complaint

occurred within the Eastern District of Michigan, and venue is proper within this

District and Division pursuant to 28 U.S.C. '1391(a).

                           GENERAL ALLEGATIONS

       7.    Plaintiff was born in 1961.

       8.    Plaintiff is Caucasian and of American nation origin and ethnicity.

       9.    Plaintiff began working for Electronic Data Systems Corporation

(“EDS”), a predecessor entity to DXC, on June 2, 1986 as a systems analyst.

       10.   In 2008, EDS was purchased by Hewlett-Packard Company.

       11.   By 2009, EDS had become a business unit of Hewlett-Packard

Company and changed its name to HP Enterprise Services.

       12.   In 2017, the HP Enterprise Services business unit merged with

Computer Science Corporation to form Defendant DXC Technology Services

LLC.

       13.   At this time, DXC has approximately 130,000 employees worldwide,

over 3,000 of which are in Michigan. DXC Technology Company is a Fortune 500
                                           3
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19          PageID.4   Page 4 of 20




company and is represented in the S&P 500 Index.

      14.    Prior to this merger, Plaintiff had excelled at each of his employment

positions with DXC’s predecessor companies receiving consistently above average

or outstanding performance evaluations, and ultimately being promoted to the

position of Executive Director in HP Enterprise Services’ business unit where he

was responsible for approximately 5,000 employees supporting over 150 clients in

34 countries.

      15.    After the merger and formation of DXC, Plaintiff continued his

excellent performance as a director in the DXC organization. Immediately after the

merger, Plaintiff was reporting to Rajnish Tiwari who was in charge of DXC’s

Business Process Services - Delivery on a global basis. Plaintiff was responsible

for that portion of Tiwari’s reporting structure that operated in the Americas

region.

      16.    During this period of time, Tiwari supervised Plaintiff while Tiwari

was located in Bengaluru, India.

      17.    One of Tiwari’s responsibilities as Plaintiff’s supervisor was to

evaluate Plaintiff’s performance on a regular basis which Tiwari did giving

Plaintiff an above average evaluation.

      18.    In approximately June 2018, Tiwari left the DXC organization, and

BALASUBRAMANIAM was appointed to Tiwari’s position.
                                          4
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19          PageID.5    Page 5 of 20




      19.    Almost immediately upon becoming Plaintiff’s supervisor,

BALASUBRAMANIAM stated to Plaintiff that she felt Plaintiff was too old for

the position he was in, and that he would not able to keep up with her younger

workers, particularly those in India.

      20.    A substantial amount of the work done by Plaintiff and his colleagues

at DXC was via teleconferences and shortly after becoming Plaintiff’s supervisor,

BALASUBRAMANIAM began a pattern of berating and belittling Plaintiff on

conference calls in front of his co-workers, often times screaming at Plaintiff at the

top of her lungs.

      21.    Also almost immediately upon becoming Plaintiff’s supervisor,

BALASUBRAMANIAM began a pattern of creating unrealistic and often

irrelevant performance objectives for Plaintiff and when Plaintiff would either

fulfill or otherwise address those items, BALASUBRAMANIAM would ignore

Plaintiff’s submissions or feedback and create new items.

      22.    Shortly thereafter, BALASUBRAMANIAM began to dismantle the

organization under Plaintiff, either reassigning those people that reported to

Plaintiff or having them report to others.

      23.    Although Plaintiff had never been evaluated below ‘above-average’,

BALASUBRAMANIAM evaluated Plaintiff with the worst ranking possible.

      24.    On at least two separate occasions, BALASUBRAMANIAM blocked
                                             5
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19           PageID.6   Page 6 of 20




Plaintiff from being promoted to positions that represented significant increases in

authority, compensation and stature within the DXC organization.

      25.    Plaintiff maintains that BALASUBRAMANIAM conduct toward

Plaintiff was on account of her animosity toward Plaintiff which in turn was on

account of Plaintiff’s age and national origin.

      26.    In addition to statements made directly to him, the basis for

BALASUBRAMANIAM’s animosity toward Plaintiff on account of his age and

national origin was clearly expressed in a particular outburst on a conference call

with BALASUBRAMANIAM wherein she stated that she wanted to replace older

personnel such as Plaintiff with younger, Indian personnel.

      27.    The basis of BALASUBRAMANIAM’s animosity toward Plaintiff

was further demonstrated by BALASUBRAMANIAM’s selective blocking of

Plaintiff for promotional opportunities and assigning unwarranted low performance

evaluations, particularly when compared to others.

      28.    Plaintiff repeatedly raised concerns about his mistreatment by

BALASUBRAMANIAM with DXC’s human resources, labor relations and ethics

departments.

      29.    In addition, Plaintiff made it known to DXC personnel that he

intended to file a Charge of Discrimination with the United States Equal

Employment Opportunity Commission which he did on or about March 14, 2019.
                                          6
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19           PageID.7   Page 7 of 20




      30.    On information and belief, DXC conducted multiple investigations

which corroborated Plaintiff’s complaints.

      31.    In response to him informing his employer of his intention to file a

charge with the EEOC, DXC and BALASUBRAMANIAM developed another

approach toward Plaintiff which was to systematically ignore and ostracize him.

For example, despite the fact that BALASUBRAMANIAM continues to be his

direct supervisor, BALASUBRAMANIAM has refused to have any contact with

Plaintiff. Also during this time, Plaintiff has been denied access to various training

and career development opportunities, and BALASUBRAMANIAM and DXC

continue to otherwise ostracize him.

      32.    The wrongful conduct to which Plaintiff has been subjected has

severely damaged Plaintiff’s professional career, as well as having caused

significant non-economic damages.

      33.    Plaintiff continues to be subjected to some or all of the discriminatory

and hostile treatment and retaliation described herein.

      34.    On September 16, 2019, the EEOC issued an order closing its file and

advising Plaintiff of his rights to bring suit directly against DXC.

                          COUNT I
            VIOLATION OF THE CIVIL RIGHTS ACT:
      NATIONAL ORIGIN DISCRIMINATION AND RETALIATION

      35.    Plaintiff incorporates by reference all facts and allegations elsewhere
                                           7
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19             PageID.8   Page 8 of 20




set forth in this Complaint.

      36.     At all times relevant hereto Plaintiff was qualified for protection

against national origin discrimination under the Civil Rights Act 1967, as

amended, hereinafter referred to as the “CRA”.

      37.     Pursuant to the CRA, including without limitation, 42 U.S.C. §2000e,

it shall be unlawful for an employer:

                   a. to fail or refuse to hire or to discharge any individual, or
                      otherwise to discriminate against any individual with respect
                      to his compensation, terms, conditions, or privileges of
                      employment, because of such individual’s race, color,
                      religion, sex, or national origin; or

                   b. to limit, segregate, or classify their employees or applicants
                      for employment in any way which would deprive or tend to
                      deprive any individual of employment opportunities or
                      otherwise adversely affect their status as an employee,
                      because of such individual’s race, color, religion, sex, or
                      national origin.

      38.     Defendants are employers within the meaning of the CRA.
      39.     Defendants wrongfully discriminated against Plaintiff on account of his

national origin and violated the CRA in several particulars, including without

limitation:

              a.      Subjecting Plaintiff to harassing or otherwise unlawful

              statements regarding his national origin and ethnicity;

              b.      Depriving Plaintiff of appropriate managerial support;


                                             8
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19              PageID.9   Page 9 of 20




              c.     Dismantling Plaintiff’s organization;

              d.     Undermining      Plaintiff’s   efforts     to   perform   his   job

              responsibilities;

              e.     Depriving Plaintiff of training opportunities;

              f.     Depriving Plaintiff of fair evaluations;

              g.     Depriving Plaintiff of opportunities for better job assignments;

              h.     Depriving Plaintiff of opportunities for job assignments outside

              of the influence of those personnel engaged in discriminating against

              him;

              i.     Other acts of discrimination to be determined through discovery.

      40.     Plaintiff complained to DXC’s human resources, labor relations and

ethics departments about the discriminatory treatment to which he was being

subjected.

      41.     Rather than appropriately addressing the problem, Plaintiff was

subjected to additional discriminatory conduct in retaliation for making such

complaints, including continuation of the aforementioned wrongful conduct.

      42.     Retaliation for exercising one’s rights under the CRA is also a violation

of the CRA.




                                            9
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19         PageID.10    Page 10 of 20




      43.    As a result of Defendants’ discriminatory and retaliatory conduct

toward Plaintiff, Plaintiff has suffered substantial economic and non-economic

injuries and damages, past and future, including, but not limited to:

             a.    Loss of wages and other compensation, both in the past and in

             the future;

             b.    Loss of the value of benefits, both in the past and in the future;

             c.    Loss of earning capacity;

             d.    Loss of promotional opportunities;

             e.    Non-economic damages including without limitation damages

             for mental anguish, anxiety, stress, humiliation, embarrassment, and

             damage to reputation.

             f.    Other injuries and damages that become known through the

             discovery process.

      44.    Plaintiff also seeks equitable relief, including back-pay, front-pay,

and other equitable relief the Court deems appropriate.

      WHEREFORE, Plaintiff prays for judgment against Defendants, jointly

and severally, in whatever amount the Court or jury determines to be fair,

just, and adequate compensation for the injuries and damages sustained, together

with interest, costs, liquidated damages, and attorney fees as allowed by law.



                                          10
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19             PageID.11    Page 11 of 20




                              COUNT II
          VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT:
          NATIONAL ORIGIN DISCRIMINATION AND RETALIATION

          45.   Plaintiff incorporates by reference all facts and allegations elsewhere

set forth in this Complaint.

          46.   At all times relevant hereto Plaintiff was qualified for protection against

national origin discrimination under the Elliot-Larsen Civil Rights Act, hereinafter

referred to as the “ELCRA”, Michigan Compiled Laws (“MCL”) 37.2012, et seq.

          47.   Pursuant to the ELCRA, it is unlawful for an employer to discriminate

against an employee with respect to any aspect of employment on account of national

origin.

          48.   At all times relevant hereto, Defendants were “employers” within the

meaning of §201(a) of the ELCRA.

          49.   Defendants wrongfully discriminated against Plaintiff on account of his

national origin and violated the ELCRA in several particulars, including without

limitation:

                a.    Subjecting Plaintiff to harassing or otherwise unlawful

                statements regarding his national origin and ethnicity;

                b.    Depriving Plaintiff of appropriate managerial support;

                c.    Dismantling Plaintiff’s organization;



                                             11
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19            PageID.12   Page 12 of 20




             d.     Undermining      Plaintiff’s   efforts     to   perform   his   job

             responsibilities;

             e.     Depriving Plaintiff of training opportunities;

             f.     Depriving Plaintiff of fair evaluations;

             g.     Depriving Plaintiff of opportunities for better job assignments;

             h.     Depriving Plaintiff of opportunities for job assignments outside

             of the influence of those personnel engaged in discriminating against

             him;

             i.     Other acts of discrimination to be determined through discovery.

      50.    Plaintiff complained to DXC’s human resources, labor relations and

ethics departments about the discriminatory treatment to which he was being

subjected.

      51.    Rather than appropriately addressing the problem, Plaintiff was

subjected to additional discriminatory conduct in retaliation for making such

complaints, including continuation of the aforementioned wrongful conduct.

      52.    Retaliation for exercising one’s rights under the ELCRA is also a

violation of the ELCRA.

      53.    As a result of Defendants’ discriminatory and retaliatory conduct

toward Plaintiff, Plaintiff has suffered substantial economic and non-economic

injuries and damages, past and future, including, but not limited to:
                                          12
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19          PageID.13    Page 13 of 20




             a.     Loss of wages and other compensation, both in the past and in

             the future;

             b.     Loss of the value of benefits, both in the past and in the future;

             c.     Loss of earning capacity;

             d.     Loss of promotional opportunities;

             e.     Non-economic damages including without limitation damages

             for mental anguish, anxiety, stress, humiliation, embarrassment, and

             damage to reputation.

             f.     Other injuries and damages that become known through the

             discovery process.

      54.    Plaintiff also seeks equitable relief, including back-pay, front-pay,

and other equitable relief the Court deems appropriate.

      WHEREFORE, Plaintiff prays for judgment against Defendants, jointly

and severally, in whatever amount the Court or jury determines to be fair,

just, and adequate compensation for the injuries and damages sustained, together

with interest, costs, liquidated damages, and attorney fees as allowed by law.

                        COUNT III
 VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

      55.    Plaintiff incorporates by reference all facts and allegations elsewhere

set forth in this Complaint.

                                          13
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19            PageID.14   Page 14 of 20




      56.    At all times relevant hereto Plaintiff was qualified for protection

against age discrimination under the Age Discrimination in Employment Act of

1967, as amended, hereinafter referred to as the “ADEA”.

      57.    Pursuant to the ADEA, including without limitation 29 U.S.C.

§623(a), it shall be unlawful for an employer to fail or otherwise refuse to hire or to

discharge any individual or otherwise discriminate against an individual with

respect to his compensation, terms, conditions, or privileges of employment

because of such individual’s age.

      58.    Defendants are employers within the meaning of the ADEA.

      59.    Defendants discriminated against Plaintiff on account of his age and

violated the ADEA in several particulars, including without limitation:

             a.     Subjecting Plaintiff to harassing or otherwise unlawful

             statements regarding his age;

             b.     Depriving Plaintiff of appropriate managerial support;

             c.     Dismantling Plaintiff’s organization;

             d.     Undermining      Plaintiff’s   efforts     to   perform   his   job

             responsibilities;

             e.     Depriving Plaintiff of training opportunities;

             f.     Depriving Plaintiff of fair evaluations;

             g.     Depriving Plaintiff of opportunities for better job assignments;
                                          14
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19          PageID.15    Page 15 of 20




             h.     Depriving Plaintiff of opportunities for job assignments outside

             of the influence of those personnel engaged in discriminating against

             him;

             i.     Other acts of discrimination to be determined through discovery.

      60.    Plaintiff complained to DXC’s human resources, labor relations and

ethics departments about the discriminatory treatment to which he was being

subjected.

      61.    Rather than appropriately addressing the problem, Plaintiff was

subjected to additional discriminatory conduct in retaliation for making such

complaints, including continuation of the aforementioned wrongful conduct.

      62.    Retaliation for exercising one’s rights under the ADEA is also a

violation of the ADEA.

      63.    As a result of Defendants’ discriminatory and retaliatory conduct

toward Plaintiff, Plaintiff has suffered substantial economic and non-economic

injuries and damages, past and future, including, but not limited to:

             a.     Loss of wages and other compensation, both in the past and in

             the future;

             b.     Loss of the value of benefits, both in the past and in the future;

             c.     Loss of earning capacity;

             d.     Loss of promotional opportunities;
                                          15
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19           PageID.16    Page 16 of 20




              e.    Non-economic damages including without limitation damages

              for mental anguish, anxiety, stress, humiliation, embarrassment, and

              damage to reputation.

              f.    Other injuries and damages that become known through the

              discovery process.

       64.    Plaintiff also seeks equitable relief, including back-pay, front-pay,

and other equitable relief the Court deems appropriate.

       WHEREFORE, Plaintiff prays for judgment against Defendants, jointly

and severally, in whatever amount the Court or jury determines to be fair,

just, and adequate compensation for the injuries and damages sustained, together

with interest, costs, liquidated damages, and attorney fees as allowed by law.

                          COUNT IV
       VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT:
             AGE DISCRIMINATION AND RETALIATION

       65.    Plaintiff incorporates by reference all facts and allegations elsewhere

set forth in this Complaint.

       66.    At all times relevant hereto Plaintiff was qualified for protection against

age discrimination under the ELCRA.

       67.    Pursuant to the ELCRA, it is unlawful for an employer to discriminate

against an employee with respect to any aspect of employment on account of age.

       68.    At all times relevant hereto, Defendants were “employers” within the
                                           16
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19            PageID.17   Page 17 of 20




meaning of §201(a) of the ELCRA.

      69.    Defendants wrongfully discriminated against Plaintiff on account of his

age and violated the ELCRA in several particulars, including without limitation:

             a.     Subjecting Plaintiff to harassing or otherwise unlawful

             statements regarding his age;

             b.     Depriving Plaintiff of appropriate managerial support;

             c.     Dismantling Plaintiff’s organization;

             d.     Undermining      Plaintiff’s   efforts     to   perform   his   job

             responsibilities;

             e.     Depriving Plaintiff of training opportunities;

             f.     Depriving Plaintiff of fair evaluations;

             g.     Depriving Plaintiff of opportunities for better job assignments;

             h.     Depriving Plaintiff of opportunities for job assignments outside

             of the influence of those personnel engaged in discriminating against

             him;

             i.     Other acts of discrimination to be determined through discovery.

      70.    Plaintiff complained to DXC’s human resources, labor relations and

ethics departments about the discriminatory treatment to which he was being

subjected.



                                          17
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19         PageID.18    Page 18 of 20




      71.    Rather than appropriately addressing the problem, Plaintiff was

subjected to additional discriminatory conduct in retaliation for making such

complaints, including continuation of the aforementioned wrongful conduct.

      72.    Retaliation for exercising one’s rights under the ELCRA is also a

violation of the ELCRA.

      73.    As a result of Defendants’ discriminatory and retaliatory conduct

toward Plaintiff, Plaintiff has suffered substantial economic and non-economic

injuries and damages, past and future, including, but not limited to:

             a.    Loss of wages and other compensation, both in the past and in

             the future;

             b.    Loss of the value of benefits, both in the past and in the future;

             c.    Loss of earning capacity;

             d.    Loss of promotional opportunities;

             e.    Non-economic damages including without limitation damages

             for mental anguish, anxiety, stress, humiliation, embarrassment, and

             damage to reputation.

             f.    Other injuries and damages that become known through the

             discovery process.

      74.    Plaintiff also seeks equitable relief, including back-pay, front-pay, and

other equitable relief the Court deems appropriate.
                                         18
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19        PageID.19   Page 19 of 20




      WHEREFORE, Plaintiff prays for judgment against Defendants, jointly

and severally, in whatever amount the Court or jury determines to be fair,

just, and adequate compensation for the injuries and damages sustained, together

with interest, costs, liquidated damages, and attorney fees as allowed by law.

                         COUNT V
                    VIOLATION OF THE
       BULLARD-PLAWECKI EMPLOYEE RIGHT TO KNOW ACT

      75.    Plaintiff incorporates by reference all facts and allegations elsewhere

set forth in this Complaint.

      76.    On September 19, 2019, Plaintiff made a written request for all copies

of his employee files pursuant to the Bullard-Plawecki Employee Right to Know Act

(“BPERKA”), MCL ' 423.581.

      77.    Pursuant to § 423.581 of BPERKA, an employee has a right to review,

copy and respond to any personnel record maintained by their employer.

      78.    To date, Defendant has willfully failed and/or refused to comply with

Defendant’s requests for his employment records and personnel file, and

accordingly, has been the opportunity to exercise his rights pursuant to BPERKA.

      79.    BPERKA provides for damages for violations of the act, including an

award of actual damages and attorney fees.




                                         19
Case 2:19-cv-13316-MAG-DRG ECF No. 1 filed 11/11/19          PageID.20   Page 20 of 20




      WHEREFORE, Plaintiff prays for judgment against Defendant DXC

in whatever amount the Court or jury determines to be fair, just, and adequate

compensation for the injuries and damages sustained, together with interest, costs,

liquidated damages, and attorney fees as allowed by law.



                                  JURY DEMAND

      Plaintiff requests a jury trial in the above entitled cause.

                                        Respectfully submitted,

                                        DILLON & DILLON, P.L.C.

                                        BY: /s/ Paul J. Dillon
                                        Paul J. Dillon (P46913)
                                        Attorney for Plaintiff
                                        9429 S. Main Street
                                        Plymouth, MI 48170
                                        (734) 455-9000
November 11, 2019                       pjdillon@ddplc.net




                                          20
